Citation Nr: 0706203	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (initial) evaluation for 
residuals of a gunshot wound of the right shoulder and right 
chest with damage to Muscle Group III and impingement 
syndrome of the right shoulder, currently evaluated at 
20 percent.  

2.  Entitlement to service connection for residuals of a 
gunshot wound of the right shoulder and right chest with 
damage to Muscle Group IV, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION
This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from October 1943 to March 1946, appealed the 
decision to the BVA and the case was referred to the Board 
for appellate review.  In November 2005, the Board returned 
the case for additional development, and the case was 
subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The residuals of the gunshot wound of the right shoulder 
and right chest are not shown to be productive of moderately 
severe damage to Muscle Group III or limit motion of the 
shoulder to midway between the side and shoulder level.

2.  The residuals of the gunshot wound of the right shoulder 
and right chest have not been shown to be productive of 
moderately severe damage to Muscle Group IV.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for residuals of a gunshot wound of the right 
shoulder and right chest with damage to Muscle Group III and 
impingement syndrome of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic 
Code 5303 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound of the right shoulder and 
right chest with damage to Muscle Group IV have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic 
Code 5304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2003, November 2005 and April 2006.  
The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that the evaluations 
assigned for his gunshot wound residuals do not accurately 
reflect the severity of that disability.  By way of 
background, the veteran's service medical records disclose 
that in February 1945 he sustained a perforating wound that 
entered the right suprascapular area and exited 4 inches 
posteriorly and inferiorly.  At the time of a physical 
examination performed in March 1946 in connection with the 
veteran's separation from service, it was noted that the 
veteran had been hospitalized for three months for treatment 
of the right shoulder gunshot wound and that there was no 
fracture or symptoms.  Physical examination at that time 
disclosed the presence of scars of the right shoulder.  

A rating decision dated in March 1946 granted service 
connection for a gunshot wound of the right shoulder and 
assigned a 10 percent evaluation.  The veteran's disability 
was reevaluated under the 1945 Schedule for Rating 
Disabilities in a May 1947 rating decision, and a 10 percent 
evaluation was assigned for a gunshot wound scar of the right 
shoulder under Diagnostic Code 7805.  

A report of a VA surgical examination performed in April 1949 
noted that the veteran had sustained a wound of the right 
shoulder that required a service hospitalization of several 
weeks.  It was noted that a secondary closure was performed 
and the veteran was returned to duty and that he had received 
no subsequent treatment while in service.  The veteran 
reported that his right shoulder occasionally became painful 
during cloudy weather but that he had received no medical 
treatment since his discharge.  Physical examination 
disclosed a 1- and 1 1/2-inch scar over the superior aspect 
of the right shoulder that was well healed, nontender, 
nonadherent and without depression or loss of soft tissue.  
There was also a 2 1/2- by 1-inch scar over the vertebral 
border of the right scapula that was well healed, nontender, 
nonadherent with a slight depression and slight loss of 
muscular substance.  There was a full range of motion of the 
right shoulder without evidence of atrophy or spasm.  The 
diagnosis was cicatrices of the skin and muscle due to trauma 
of the right shoulder and right chest posteriorly.  

A rating decision dated in April 1949 maintained the 
10 percent evaluation assigned for the veteran's disability, 
but recharacterized the disability as a gunshot wound scar of 
the right shoulder and right chest and utilized Diagnostic 
Code 5301 in continuing the 10 percent evaluation.  

In May 2003, the veteran requested an increased evaluation 
for his right shoulder disability, and he was afforded a VA 
examination in August 2003.  The report of that examination 
notes that the veteran reported that he experienced weakness 
and pain in his right shoulder with overhead activity, as 
well as sleeping on his right side and he reported that his 
right arm went numb.  It was noted that the veteran was 
right-hand dominant and that he had had surgery on the right 
shoulder.  

On physical examination of the right shoulder there was a 6-
centimeter by 5-milimeter wide scar at the medial posterior 
border of the scapula.  The scar was dysesthetic and painful 
to the touch.  There was also an 8-centimeter saber incision 
of the anterior shoulder with bony changes noted at the 
acromioclavicular joint consistent with an excision.  There 
was positive signs of impingement in the 1, 2, and 3 
positions.  The supraspinatus strength was described as 4-
plus/5.  Motion of the shoulder was described as from 0 to 
145 degrees of abduction and forward elevation and 95 degrees 
of active forward elevation and abduction. The examiner also 
described a 2-centimeter medial wound just medial to the 
acromioclavicular joint which the veteran stated was the 
entrance wound.  The assessment following the examination was 
a gunshot wound to the right shoulder girdle area and 
subsequent subacromial arthritis with signs of impingement.  
The examiner thought that it was as likely as not that the 
traumatic wound exiting the shoulder girdle created scar 
tissue that would lead to impingement and rotator cuff 
pathology.

Based on that examination, a rating decision dated in 
August 2003 reevaluated the veteran's right shoulder gunshot 
wound residuals and continued the originally assigned 
10 percent evaluation for residuals of a gunshot of the right 
shoulder and right chest under Diagnostic Code 5301.  That 
evaluation also assigned a 10 percent evaluation for an 
impingement syndrome of the right shoulder associated with 
the residuals of the gunshot wound of the right shoulder and 
right chest and assigned a 10 percent evaluation under 
Diagnostic Code 5201-5019, and assigned a 10 percent 
evaluation for a scar of the right shoulder under Diagnostic 
Code 7804.

The veteran expressed disagreement with the evaluations 
assigned by the August 2003 rating decision and the Statement 
of the Case addressed all three disability evaluations 
addressed by that rating decision.  However, in the veteran's 
Substantive Appeal he indicated that he was only appealing 
the issues of the residuals of the gunshot wound of the right 
shoulder and right chest and the impingement syndrome of the 
right shoulder associated with the gunshot wound of the right 
shoulder and right chest.

Private medical records were subsequently received which 
showed that the veteran had underwent private treatment for 
his right shoulder and had underwent a right rotator cuff 
repair with acromioplasty in April 1999.  

A report of a VA examination performed in August 2004 showed 
that on physical examination when testing upward rotation of 
the scapula and elevation of the arm above the shoulder level 
the trapezius, Lavatar scapula and serratus anterior had 
equal strength to the central lateral side.  The testing was 
described as 5/5.  Testing of elevation and abduction of the 
arm to the level of the shoulder, the veteran had 4/5 
strength of his dominant right side which was to be moderate 
in range or one grade motor difference compared to the 
nondominant side.  On testing of Group VI and the 
supraspinatus and infraspinatus rotator cuff musculature, 
veteran had 4/5 on the right side compared to 5/5 on the 
nondominant side.  Range of motion was forward flexion of 160 
degrees without pain and 110 degrees of abduction without 
pain.  Internal rotation was to 20 degrees and external 
rotation to 45 degrees without pain.  The RO subsequently 
requested the examiner to indicate the muscle group or muscle 
groups affected and the examiner indicated that Muscle 
Group III was moderately involved as well as Muscle Group VI.  

The RO then recharacterized the veteran's disability in an 
October 2004 rating decision.  A 20 percent evaluation was 
assigned under Diagnostic Code 5303 for residuals of a 
gunshot wound of the right shoulder and right chest with 
damage to Muscle Group III; a 10 percent evaluation under 
Diagnostic Code 5304 for residuals of a gunshot wound of the 
right shoulder and right chest with damage to Muscle Group VI 
(formerly rated under Diagnostic Code 5301); a 10 percent 
evaluation under Diagnostic Code 5201--5319 for impingement 
syndrome of the right shoulder associated with residuals of 
the gunshot wound of the right shoulder and right chest with 
damage to Muscle Group VI (formerly rated under Diagnostic 
Code 5301); and a 10 percent evaluation under Diagnostic 
Code 7804 for a scar of the right shoulder, for a combined 
schedular evaluation of 40 percent.  

Private medical records include a nerve conduction and 
electromyographic test report which showed clinical 
impression of bilateral carpal tunnel syndrome that was 
apparently suggestive of a right C5/6 radiculopathy and due 
to an old war injury the veteran may have brachial plexus 
injury involving the biceps muscle.

A report of a VA examination performed in May 2006 showed 
that on examination flexion or forward elevation of the 
shoulder was from 0 to 90 degrees with pain beginning at 90 
degrees and ending at 94 degrees.  The passive range of 
motion was from 0 to 98 degrees.  The examiner indicated that 
there was additional limitation of motion on repetitive use 
and that the limitation of motion on repetitive use was from 
0 to 80 degrees.  Abduction was described as from 0 to 70 
degrees with pain beginning at 70 degrees and ending at 80 
degrees.  There was no additional loss of motion with 
repetitive use.  External rotation was from 0 to 20 degrees 
with pain beginning at 20 degrees and ending at 50 degrees.  
There was no additional loss of motion on repetitive use.  
Internal rotation was from 0 to 20 degrees with pain 
beginning at 20 degrees and ending at 40 degrees and there 
was no additional loss of motion on repetitive use.  The 
diagnosis following the examination was right shoulder 
rotator cuff tear with surgical correction and degenerative 
joint disease of the right shoulder.  It was noted that the 
effects of these diagnoses on daily activities was described 
as between mild and moderate.  Muscle Group VI on the right 
was described as having no tissue loss or herniation and 
strength of form.  Muscle Group III was described as having 
no tissue loss or muscle herniation and muscle strength as 4. 

A report of a VA neurological examination performed in 
May 2006 concluded that there was no evidence of peripheral 
nerve injury as a result of the gunshot wound sustained 
during World War II.  The veteran did have some chronic pain 
of a neuritic nature in the area immediately surrounding the 
scar of the wound of exit plus debridement at the time of his 
acute injury.  The examiner also noted that there was no 
muscle atrophy in the right upper extremity and that range of 
motion of the right upper extremity was full with the 
exception of shoulder which had limited abduction.  

A rating decision dated in August 2006 identified clear and 
unmistakable error in assigning separate evaluations under 
Diagnostic Codes 5303 and 5019 based on a violation of 
38 C.F.R. § 4.19.  It was noted that the function listed 
under Diagnostic Code 5303 was elevation of the arm to 
shoulder level and that a 10 percent evaluation had been 
assigned under Diagnostic Code 5019 for limitation of motion 
of the shoulder.  It was determined that a single 20 percent 
evaluation should have been assigned listing the diagnoses 
under one code.  Thus the issues on appeal are entitlement to 
an evaluation in excess of 20 percent for residuals of a 
gunshot wound of the right shoulder and right chest with 
damage to Muscle Group III with impingement syndrome of the 
right shoulder, evaluated as 20 percent disabling under 
Diagnostic Code 5303 and residuals of a gunshot wound of the 
right shoulder and right chest with damage to Muscle Group IV 
evaluated as 10 percent disabling under Diagnostic Code 5304.  

Under Diagnostic Code 5303, the currently assigned 20 percent 
evaluation is for assignment for moderate damage to Muscle 
Group III.  A 30 percent evaluation is for assignment for 
moderately severe damage to Muscle Group III and a 40 percent 
evaluation for severe damage to Muscle Group III.  

Under Diagnostic Code 5304, a 10 percent evaluation is for 
assignment for moderate damage to Muscle Group IV, a 20 
percent evaluation for moderately severe damage to Muscle 
Group IV and a 30 percent evaluation for severe damage to 
Muscle Group IV. 

Under Diagnostic Code 5201 pertaining to motion of the arm, a 
20 percent evaluation is for assignment when motion of the 
arm is to shoulder level.  A 30 percent evaluation is for 
assignment when motion is midway between the side and 
shoulder level and a 40 percent evaluation is for assignment 
when arm motion is limited to 25 percent from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Based on the evidence before the Board as it pertains to the 
current severity of the veteran's gunshot wound residuals, 
the Board finds that the 20 percent evaluation assigned for 
the gunshot wound involving damage to Muscle Group III under 
Diagnostic Code 5303, as well as the evaluation assigned for 
the gunshot wound residuals involving damage to Muscle Group 
IV under Diagnostic Code 5304 accurately reflect the severity 
of those disabilities.  With respect to the gunshot wound of 
the right shoulder and right chest with damage to Muscle 
Group III with impingement syndrome of the right shoulder, 
this disability involves primarily motion of the shoulder.  
See 38 C.F.R. § 4.73, Diagnostic Code 5303 which describes 
the function as elevation and abduction of the arm to 
shoulder level and acting with Muscle Group II in forward and 
backward swinging of the arm.  

The medical evidence for consideration, including the VA 
examinations afforded the veteran to assess the severity of 
his disability consistently demonstrate that the veteran is 
able to move his arm to shoulder level and that motion of the 
right shoulder is not limited to midway between the side and 
shoulder level, thereby warranting the assignment of the next 
higher 30 percent evaluation based on limitation of motion of 
the shoulder.  Also, the August 2004 VA examination described 
the muscle as moderately involved and the May 2006 VA 
examination described no tissue loss, muscle herniation and 
strength was described as 4.  

Based on this record, the Board finds that the evidence does 
not demonstrate that the veteran has moderately severe damage 
to Muscle Group III, thereby warranting a 30 percent 
evaluation under Diagnostic Code 5303.  The evidence also 
does not demonstrate that the veteran has functional 
impairment of his right shoulder such that he would be 
entitled to a 30 percent evaluation based on the degree of 
limitation of motion of his right arm.  Simply put, function 
of the veteran's arm is well beyond a limitation of midway 
between side and shoulder level.  Accordingly, a higher 
evaluation is not shown to be warranted for the residuals of 
the gunshot wound of the right shoulder and right chest with 
damage to Muscle Group III with impingement syndrome.  

As for the evaluation of the gunshot wound of the right 
shoulder and right chest with damage with Muscle Group IV, 
the Board finds that the medical evidence also does not 
demonstrate that the veteran has more than moderate 
impairment due to this disability.  Under Diagnostic Code 
5304, Muscle Group IV is described as involving the 
stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in the socket in 
abduction, outward rotation and inward rotation.  However, no 
significant impairment with respect to these functions has 
been reported on the VA examinations.  

At the outset, the physician who was requested to offer an 
opinion as to the severity of the damage of the muscle groups 
involved indicated in August 2004 that Muscle Group IV was 
moderately involved.  A VA neurological examination performed 
in May 2006 disclosed there was no muscle atrophy of the 
right upper extremity and that range of motion of the right 
upper extremity was full with the exception of limited 
abduction of the shoulder.  The VA joints examination also 
performed in May 2006 disclosed the presence of significant 
motion remaining in the right shoulder, with some of that 
movement being painful at extremes but no more than mild to 
moderate functional impairment in performing activities of 
daily living.  Therefore, the Board finds that the evidence 
does not demonstrate that the veteran has moderately severe 
damage to Muscle Group IV thereby warranting the assignment 
of the next higher 20 percent evaluation.  


ORDER

An initial evaluation in excess of 20 percent for residuals 
of a gunshot wound of the right shoulder and right chest with 
damage to Muscle Group III with impingement syndrome of the 
right shoulder is denied.  

An evaluation in excess of 10 percent for residuals of a 
gunshot wound of the right shoulder and right chest with 
damage to Muscle Group IV is denied.  



	                        
____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


